    Case: 1:19-cr-00567 Document #: 64 Filed: 09/03/19 Page 1 of 3 PageID #:310




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 No. 19 CR 567
              v.
                                                 Judge Harry D. Leinenweber
 ROBERT SYLVESTER KELLY, aka “R.
 KELLY”

        GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
      FOR IMMEDIATE RELEASE FROM SOLITARY CONFINEMENT

      Defendant’s motion for release from solitary confinement is moot. Dkt. 61. On

September 3, 2019, defendant was moved from the Special Housing Unit, or SHU, to

general population at the Chicago Metropolitan Correctional Center (“MCC”).

Nevertheless, because of the serious allegations in defendant’s motion, the

government will provide the Court with the following timeline of events, which shows

that defendant’s housing conditions were largely the result of his own choices. As

described below, defendant himself chose not to be housed in general population,

which is documented in a recorded jail call. In addition, defendant initially refused a

cellmate in the SHU. Dkt. 62, Ex. B. After his initial refusal, MCC staff gave him a

cellmate anyway, and since then defendant has not been in solitary confinement. The

SHU is certainly more restrictive than general population, but defendant’s last three

weeks in the SHU were not in solitary, and in any event, until recently, defendant

preferred to be in the SHU over general population. Once defendant changed his mind

about general population, MCC staff began making arrangements for his transfer,

which occurred on September 3, 2019. The following timeline provides more details:

                                          1
 Case: 1:19-cr-00567 Document #: 64 Filed: 09/03/19 Page 2 of 3 PageID #:310




1.    Defendant was arrested on July 11, 2019.

2.    Since his arrest, defendant has been housed at MCC Chicago, except for
      August 1 to August 7, 2019, when he was transported to the Eastern
      District of New York for an arraignment.

3.    Defendant was initially placed in the SHU, at MCC Chicago. MCC staff had
      discussions with defendant about possible housing options at the MCC.
      Defendant initially stated that he preferred to remain in the SHU over
      general population.

4.    Approximately one week after defendant’s arrest, on July 18, 2019, MCC
      staff attempted to give defendant a cellmate, and defendant refused.
      According to the incident report documenting his refusal, defendant stated
      that he was “told that he didn’t have to take a cellie.” Dkt. 62, Ex. B.

5.    On July 19, 2019, during a recorded phone call, defendant discussed being
      held in the SHU and how he “had been thinking about going up there [to
      general population].” Defendant went on to say that he wasn’t sure if he
      wanted to go to general population “because if I go to population, it’s…I’m
      just up on everybody and everybody’s up on me, and I’m trying to figure out
      how to trust that or whatever. But, you know, for right now, I’m in the
      SHU.” Later in the same call, defendant stated that the MCC staff told him
      that he could “try it [general population] in a couple of days to see what it
      looked like but they can’t guarantee nothing. You know, and that’s why, I
      was like, hmmm, too many people up on you and I done seen too many
      movies, you know, and it’s just, and then I’m so popular here, it’s like yeah
      man.”

6.    On August 11, 2019, MCC staff gave defendant his first cellmate, which
      lasted until August 20, 2019. On August 20, 2019, MCC staff gave
      defendant his second cellmate, which lasted until August 22, 2019. Then,
      on August 22, 2019, defendant received a third cellmate, which is the same
      cellmate that defendant has now, even in general population.

7.    While in the SHU, defendant had access to indoor recreation three times a
      week, though it was not outdoors on the rooftop.



                                      2
    Case: 1:19-cr-00567 Document #: 64 Filed: 09/03/19 Page 3 of 3 PageID #:310




   8.      Since his arrest, defendant has had three phone calls and seven social visits
           (not including attorney phone calls and visits).

   9.      Since his arrest, defendant has purchased items from the commissary,
           including snacks such as Snickers.

   10.     The first time that defendant or his counsel requested to leave the SHU was
           on August 19, 2019. MCC staff did not deny the request, but rather started
           to review the general population housing options. In fact, MCC staff took
           steps to ensure a safe transition to general population by initiating a threat
           assessment to determine if there were any safety or security concerns with
           housing defendant in general population.

   11.     Defense counsel never contacted the U.S. Attorney’s Office to discuss
           defendant’s MCC housing conditions prior to filing this motion. Had counsel
           done so, the undersigned attorney would have advised counsel that the
           MCC staff had already decided to move defendant out of the SHU and were
           taking steps to ensure a safe transition into general population, which has
           now been accomplished.

         Throughout his incarceration, MCC staff have taken steps to ensure

defendant’s safety, and in doing so, have treated him with dignity and respect. The

government respectfully requests that the Court deny defendant’s motion as moot.

                                                Respectfully Submitted,

                                                JOHN R. LAUSCH, JR.
                                                United States Attorney

                                         By:    Angel M. Krull              .
                                                ANGEL M. KRULL
                                                ABIGAIL PELUSO
                                                JEANNICE APPENTENG
                                                Assistant United States Attorneys
                                                (312) 353-5300




                                            3
